Citation Nr: 1100140	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 
1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, 
which denied service connection for lumbar spine disability and 
reopened a previously disallowed claim for service connection for 
hallux valgus deformity with callous and bunion formation but 
denied the claim on the merits.  The Veteran perfected an appeal 
of the July 2004 rating determination to the Board.  

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder. 

In an August 2007 decision, the Board reopened the foot 
disability claim but remanded both claims for additional 
development.  Thereafter, in a March 2008 decision, the Board 
denied the claims.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a January 2009 Order, the Court granted a Joint Motion to 
Remand by VA's Secretary and the Veteran, through his 
representative, and remanded the case to the Board for action 
consistent with the motion.

In July 2009, the Board denied the claim for service connection 
for hallux valgus deformity with callus and bunion formation and 
remanded the claim for service connection for a lumbar spine 
disability for further evidentiary development.  The requested 
development was completed, and the case has now been returned to 
the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for lumbar spine disability.

In August 2010, VA received a request from the Social Security 
Administration (SSA) for records from May 2009 to present.  Thus, 
it appears that the Veteran has filed a claim for disability 
benefits from the SSA.  The documents pertaining to this 
application have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant to 
the claim cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim 
therefore, must be remanded to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2010).

The Board also notes that after the last VA examination of the 
Veteran's spine, in September 2009, numerous VA medical records 
were obtained.  Moreover, the VA opinion from September 2009 is 
somewhat unclear.  In this regard, the examiner's opinion is 
based upon the Veteran having a period of "no significant 
discomfort" after service.  It is unclear if the Veteran's 
complaint of morning back stiffness since service was taken into 
account by the examiner.  It could be that the examiner 
considered the morning stiffness but considered it not to be 
"significant discomfort" however such is not clear from the 
opinion.  Given that numerous medical records were received after 
the last opinion was rendered, and to ensure that all of the 
Veteran's complaints have been considered, an additional medical 
opinion should be obtained on remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any 
application by the Veteran for SSA disability 
benefits.

2.  Obtain treatment records from the VA 
Medical Center in Little Rock, Arkansas 
dating since February 2010.

3.  After the above has been accomplished to 
the extent possible, return the claims file 
to the examiner who conducted the September 
2009 VA examination, if available, to provide 
the following opinion after review of the 
entire claims file (including the evidence 
added since the last examination): is it at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
current low back disability or any low back 
disability diagnosed during the course of 
this appeal (mild lumbar scoliosis noted on 
forward bending in January 2004) is related 
to the Veteran's military service, taking 
into account his report of morning 
stiffness since service.  A complete 
rationale for all opinions expressed should 
be provided.  If the examiner determines that 
an examination of the Veteran is necessary to 
provide the requested opinion, then such 
examination should be scheduled.  If the 
previous examiner is no longer available, 
then the requested opinion should be rendered 
by another qualified examiner who should 
specifically note his or her credentials.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his attorney should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


